Cite as 2017 Ark. App. 10


                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CR-16-95
                                              Opinion Delivered   January 18, 2017

MARKEL TAIVON EUBANKS                  APPEAL FROM THE WASHINGTON
                                       COUNTY CIRCUIT COURT
                             APPELLANT [NO. 72CR-13-1369-6]

V.                                            HONORABLE MARK LINDSAY,
                                              JUDGE
STATE OF ARKANSAS
                                APPELLEE AFFIRMED; MOTION TO WITHDRAW
                                         GRANTED


                            DAVID M. GLOVER, Judge

       In 2013, Markel Taivon Eubanks entered a negotiated guilty plea to the underlying

offense of theft by receiving, a Class D felony, and received forty-eight months’ probation.1

On May 5, 2015, the State filed its motion for revocation of probated sentence, and on

October 7, 2015, the day before the revocation hearing, the State filed an amended motion

for revocation. Following the October 8, 2015 hearing, the trial court found that Eubanks

had violated the terms and conditions of his probation and revoked it, sentencing him to six

years in the Arkansas Department of Correction, with 274 days of jail-time credit.




       1
        As part of this negotiated plea, he also pled guilty to the offense of battery in the
third degree, a Class A misdemeanor (CR13-2022). At the revocation hearing, the State
informed the trial court that time had run on the revocation of probation for that offense
and that the State was only pursuing revocation in the instant case, CR13-1369.
Consequently, the trial court dismissed CR13-2022, and it is not pertinent to this appeal.
                                 Cite as 2017 Ark. App. 10

       Eubanks’s counsel2 has asked to withdraw, asserting that an appeal in this case would

be wholly without merit. He has filed a motion and brief pursuant to Anders v. California,

386 U.S. 738 (1967), and Rule 4-3(k) of the Rules of the Arkansas Supreme Court and

Court of Appeals. Our rule and Anders require that counsel file an abstract and addendum

of the proceedings below, including all motions and objections decided adversely to the

appellant, along with a brief in which counsel explains why there is nothing in the record

that would support a meritorious appeal.

       The clerk of this court attempted to deliver to Eubanks by certified mail a copy of

counsel’s motion to withdraw and the accompanying brief, mailing the packet first to

Eubanks’s last-known address at the Arkansas Department of Correction in Newport,

Arkansas. The packet was returned to the clerk’s office with a signed, certified-mail return

receipt dated June 15, 2016. The Arkansas Department of Correction also attempted to

forward the packet to Eubanks at a Fayetteville address, but that delivery was unsuccessful,

too, and the packet was returned to the clerk’s office. The clerk’s office contacted counsel,

who informed our clerk that Eubanks was on probation. Our clerk made yet another

attempt to mail the packet to the Springdale address included in Eubanks’s bond paperwork

on July 18, 2016, but the packet was again returned on August 1, 2016.

       Counsel explains that there were only two adverse rulings and that neither ruling

would support a meritorious basis for reversal. In one ruling, the trial court overruled



       2
         Mr. David O. Bowden, counsel for Mr. Eubanks, died on September 6, 2016, after
submitting his motion and brief. On October 3, 2016, our court appointed attorney Dusti
Standridge to represent Eubanks. Notification to Eubanks about these events was returned
as undeliverable on October 11, 2016.

                                             2
                                 Cite as 2017 Ark. App. 10

counsel’s objection to the introduction of State’s Exhibit 1, which was Eubanks’s payment

record from the circuit clerk’s office. Counsel objected because the exhibit included

information from a 2010 case that was not pertinent to the issue before the trial court. The

trial court explained that the proceeding was not a jury trial and that it would be able to

ignore the portions of the exhibit that were not relevant. We agree that the trial court did

not abuse its discretion in allowing this exhibit and that the ruling provides no meritorious

basis for reversal.

       The other adverse ruling was the denial of counsel’s challenge to the sufficiency of

the evidence supporting the various bases for revocation. Counsel explains that a single

violation of probation conditions provides a sufficient basis for the revocation of probation

and then lists the conditions the trial court found were violated by Eubanks, explaining why

the trial court did not clearly err with respect to any of the findings. Because one violation

is sufficient to support a revocation, we address only the first violation found by the trial

court, although counsel explains why each is not clearly erroneous. One of the conditions

of Eubanks’s probation was that he pay designated fines and fees. As explained by the trial

court, a representative from the Washington County Circuit Clerk’s office testified that

Eubanks was behind $1,865 in his payments that were collected through her office and that,

even if installment fees were removed from that total, Eubanks had not “paid one nickel”

to the clerk’s office.

       Based on our review of the record and the briefs presented to this court, we conclude

that there has been full compliance with Anders, supra, and our Rule 4-3(k), and that an




                                              3
                                 Cite as 2017 Ark. App. 10

appeal in this case would be wholly without merit. The motion to withdraw is granted,

and the revocation of Eubanks’s probation is affirmed.

      Affirmed; motion to withdraw granted.

      WHITEAKER and BROWN, JJ., agree.

      Dusti Standridge, for appellant.

      Leslie Rutledge, Att’y Gen., by: Amanda Jegley, Ass’t Att’y Gen., for appellee




                                            4